Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation 6100 N. Western Avenue Oklahoma City, OK 73118 FOR IMMEDIATE RELEASE FEBRUARY 26, 2009 OKC MEDIA CONTACT: TOM PRICE, JR. SENIOR VICE PRESIDENT – CORPORATE DEVELOPMENT (405) 935-9257 tom.price@chk.com WEST VIRGINIA MEDIA CONTACT: SCOTT ROTRUCK VICE PRESIDENT – CORPORATE DEVELOPMENT (304) 353-5058 scott.rotruck@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES PLAN TO REORGANIZE ITS EASTERN DIVISION OPERATION IN CHARLESTON, WEST VIRGINIA Key Positions Will be Relocated to Oklahoma City as Part of Plan to Optimize Development of the Marcellus Shale OKLAHOMA CITY, OKLAHOMA, FEBRUARY 26, 2009 – Chesapeake Energy Corporation (NYSE:CHK) announced plans today to reorganize its Charleston, West Virginia-based Eastern Division from a regional corporate headquarters to a regional field office consistent with the business model the company uses elsewhere in the country.As a result, Chesapeake will consolidate the management of its Eastern Division land, legal, accounting, information technology, geoscience and engineering departments into the company’s corporate offices in Oklahoma City.Personnel representing corporate development, midstream and some human resources and land functions will remain in Charleston.Field operations will not be affected. Approximately 215 of the current 255 Charleston-based positions will be either moved to Oklahoma City or eliminated, with approximately 40 positions remaining in Charleston as part of the regional field office.Severance packages and extensive employment outplacement services will be provided to the employees affected by the reorganization, which will be completed June 30. Steven C.
